Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 08/04/2022.  As directed by the amendment: new claims 21-23 have been added.  Thus, claims 1-5, 7-18 and 20 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
In claim 13, line 9, delete “gap” and insert therefor – space --;
Newly added claims 21-23 are canceled. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Britton on 08/17/2022.  
REASONS FOR ALLOWANCE
Claims 1-5, 7-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record of Bonny et al. (2017/0360509) fails to disclose the newly amended limitations including an augment that supports the revision implant and a processing circuit that is programmed to obtain a surgical plan comprising planned positions of the revision implant and a supporting implant augment and further fails to determine based on the first planned position and the second planned position, a planned bone modification for preparing the bone to receive the revision implant.  Regarding claim 13, Bonny et al. fails to disclose a method step including planning the second planned position such that the implant augment is planned to at least partially fill a space between the implant cup and the bone and determining, based on the first planned position and the second planned position, a planned bone modification.  Therefore, claims 1 and 13 have not been found anticipated by or obvious over any prior art including the closest prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774